Citation Nr: 0822422	
Decision Date: 07/09/08    Archive Date: 07/14/08	

DOCKET NO.  05-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bladder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his son, and nephew


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The veteran's application for 
an advance upon the Board's docket was granted in June 2008.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran is shown to have initially manifested a mild 
contracture of the urethra during service which has resulted 
in chronic urinary urgency and frequency during the veteran's 
lifetime.


CONCLUSION OF LAW

A mild contracture of the urethra with urgency and frequency 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
is applicable in this appeal.  The veteran was provided 
adequate VCAA notice prior to a decision in this case.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the 
appeal results in an allowance of the benefits sought, no 
further discussion of VCAA is necessary.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomotology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed an initial claim for service 
connection for what he referred to as a bladder problem in 
November 2003, some 48 years after he was separated from 
service.  In written statements and testimony at the RO, he 
explained that he had a urinary tract infection in service 
for which he was treated and evaluated.  He also argued that 
ever since this time, he has had urinary urgency and 
frequency, but without chronic infection, urethritis, 
prostatitis, or renal calculi.  He stated that over the 
intervening decades, he had never sought treatment for this 
problem.  His son and nephew corroborated his allegations 
with respect to a long history of urinary frequency.

The service medical records are not complete and likely fire 
related, but the available records do confirm that in July 
1955, approximately 1 1/2 months after being treated for a 
urinary tract infection, the veteran had an episode of gross 
hematuria with some dysuria.  Diagnostic studies confirmed a 
mild contracture of the prosthetic urethra.  The veteran was 
provided a cystoscopy which he felt increased the severity of 
the problem.  

In June 2004, the veteran was provided a VA genitourinary 
examination.  The claims folder was available and reviewed by 
the examining physician.  The history of the veteran's 
problems during service were discussed, and the veteran again 
explained that he had had chronic urinary urgency and 
frequency ever since service, but without any history of 
urethritis or prostatitis.  The veteran denied urinary 
control problems or incontinence and stated that urine stream 
was normal without any difficulty urinating.  The physician 
examined the record and found that the cystoscopic 
examination performed during service was appropriate, but 
that there was no evidence of impropriety in it's 
administration.  The physician concluded that the record 
pretty well showed that the veteran did have a likely 
urethral stricture which is certainly likely to result in 
bladder outlet obstruction with post void residual volumes, 
which would require frequent urination.  This would also 
result in urgency.  However, the physician's examination 
without diagnostic study was essentially normal, so he 
scheduled the veteran for a retrograde urethrogram to fully 
evaluate any current disability in detail.

The veteran called and canceled this appointment and has 
written and testified that his first experience with such 
intrusive procedure was extremely traumatic for him and that 
he would never undergo such procedure again except for in a 
life-saving situation.  The RO subsequently denied the claim 
based upon the veteran's failure to cooperate in necessary VA 
examination.

The Board finds that there is sufficient evidence on file to 
grant service connection for what was clearly discovered and 
medically documented during service as a mild contracture of 
the urethra resulting in a credible and confirmed history of 
chronic urinary urgency and frequency, but without evidence 
or argument of chronic infection, leakage, required wearing 
of absorbent materials, obstructing voiding, or other adverse 
residual.


ORDER

Entitlement to service connection for a mild urethral 
constricture with chronic urinary urgency and frequency is 
granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


